t c memo united_states tax_court mary ann and william j garbett petitioners v commissioner of internal revenue respondent docket no filed date william j garbett pro_se julie a howell for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by respondent ’ the issue for decision is whether the court has jurisdiction to grant the relief requested by petitioners we hold that we do not findings_of_fact the parties stipulated a copy of petitioners’ income_tax return for but did not stipulate any other documents or to any facts petitioners resided in san jose california at the time that the petition was filed with the court petitioners timely filed an income_tax return for utilizing form 1040ez for that purpose on their return petitioners reported the wages earned by petitioner mary ann garbett as a data entry operator for santa clara county dollar_figure petitioners then reduced their income by dollar_figure representing two personal exemptions x dollar_figure and the standard_deduction applicable to a married couple filing jointly dollar_figure reporting taxable_income in the amount of dollar_figure utilizing the tax table petitioners reported tax_liability in the amount of dollar_figure and then based on tax withheld from the ' respondent concedes that petitioners are not liable for any deficiency in income_tax for the year in issue wages of petitioner mary ann garbett in the amount of dollar_figure claimed a refund in the amount of the difference or dollar_figure as stated above petitioners utilized form 1040ez to report their tax_liability and claim a refund for form 1040ez like form 1040a the so-called short_form and form_1040 the so-called long form asks the taxpayer whether he or she wants to designate dollar_figure of his or her income_tax_liability to go toa fund that helps pay for presidential_election campaigns see sec_6096 sec_9006 buckley v valeo 424_us_1 upholding the constitutionality of the relevant statutes the taxpayer is then expected to check either yes or no in answer to the question in the case of a joint_return the form also asks the taxpayer-spouse whether she or he wants dollar_figure to go to such fund and the taxpayer-spouse separately checks yes or no on their form 1040ez for petitioners each checked no in answer to the presidential_election_campaign_fund question at trial petitioner william j garbett testified that petitioners received a refund check from the internal_revenue_service in the amount of dollar_figure which petitioners cashed all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent determined that petitioners received social_security_benefits in and that a portion of such benefits was subject_to income_tax see sec_86 subsequently respondent concluded that such benefits do not have tax consequences to petitioners in and respondent conceded the deficiency in full opinion petitioners seek relief that goes beyond respondent’s concession that petitioners are not liable for any deficiency in income_tax for basically petitioners request the court to issue a mandatory injunction requiring respondent to eliminate the presidential campaign election checkoff from the form 1040-series of individual income_tax returns and revise the instructions for form 1040ez regarding the reporting of social_security_benefits regarding their first request petitioners contend that because the president is not elected by the people but rather by the electoral college the presidential_election_campaign_fund is the notice_of_deficiency which is dated date incorporates a so-called 30-day_letter dated date see rule a cf sec_7491 the record does not include the basis for respondent’s concession the petition suggests that petitioners may have received social_security_benefits in the amount of dollar_figure if this were the case then respondent’s determination in the deficiency_notice that dollar_figure of such amount was taxable would appear to be consistent with the provisions of sec_86 bogus and a fraud and a sham petitioners also allege that respondent bullies taxpayers into responding affirmatively to the checkoff question ie into designating dollar_figure to go to the fund regarding their second request petitioners contend that there is a material deficiency in form 1040ez in that the form does not include a schedule designed to determine whether and if so how much of a taxpayer’s social_security_benefits are taxable in petitioners’ view the worksheet that appears in the form 1040ez instructions is inadequate because it is not designed to be filed with the return and is therefore not available to respondent’s agents when examining returns the tax_court is a court of limited jurisdiction see sec_7442 81_tc_879 this means that we have only such jurisdiction as the congress has chosen to confer on us by statute see 320_us_418 77_tc_1255 insofar as the power to enjoin is concerned the congress has conferred jurisdiction only in limited and specific circumstances see eg sec_6213 sec_6512 b such circumstances are not present in the instant case and we therefore lack jurisdiction to grant or deny the relief requested by petitioners petitioners may care to present their concerns regarding the presidential_election_fund to their elected representatives petitioners may also care to present their suggestions regarding irs forms and instructions to the commissioner see sec_7801 a d a a we have considered other arguments made by petitioners and find them to be without merit to reflect the foregoing decision will be entered for petitioners based on respondent’s concession of no deficiency for the year in issue
